The offense is unlawfully passing as true a forged instrument; the punishment confinement in the penitentiary for two years.
The caption fails to show the date of the adjournment of the trial court. Under the decisions of this court the state's motion to dismiss the appeal must be sustained. Yarborough v. State, 100 Tex.Crim. R., 273 S.W. 842; Lowery v. State,92 Tex. Crim. 311, 244 S.W. 147; Cousineau v. State,10 S.W.2d 98.
The appeal is dismissed. Appellant is granted fifteen days from this date in which to correct the omission.
Dismissed. *Page 679 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.